Citation Nr: 0334198	
Decision Date: 12/08/03    Archive Date: 12/16/03	

DOCKET NO.  96-50 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito Clementi, Counsel

INTRODUCTION

The appellant had active duty from June 1971 to February 
1979.  He had additional military service from February 1979 
to August 1984 that resulted in a dishonorable discharge and 
does not, therefore, constitute qualifying service for 
Department of Veterans Affairs (VA) benefit purposes.

In a December 1992 rating decision the VA Regional Office 
(RO) initially denied entitlement to service connection for a 
skin disorder.  The appellant was notified of the December 
1992 decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1992).

The appellant again claimed entitlement to service connection 
for a skin disorder, and in a July 1995 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant perfected an appeal of the July 1995 decision.  
That appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time the Board 
remanded the case to the RO for additional development.

While the case was pending at the RO, in an April 2000 rating 
decision the RO denied entitlement to service connection for 
bipolar disorder.  The appellant also perfected an appeal of 
that decision.

In the April 2000 rating decision the RO also denied 
entitlement to service connection for a rectal abscess and a 
pilonidal cyst, and the appellant included those issues in 
his May 2000 notice of disagreement.  In a May 2002 rating 
decision, however, the RO granted service connection for the 
residuals of a rectal abscess and a pilonidal cyst.  The 
Board finds, therefore, that those issues are no longer in 
contention.

The appellant testified at a hearing before the undersigned 
that was held at the RO in May 2003.

Review of the documents in the claims file reveals that in 
addition to his claim for service connection for bipolar 
disorder, which is within the Board's jurisdiction, the 
appellant has also raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
Board notes that the RO denied entitlement to service 
connection for PTSD in September 1998, and the appellant did 
not appeal that decision.  Following the September 1998 
decision he again, however, raised the issue of service 
connection for PTSD.  The RO has not addressed the 
appellant's most recent claim for service connection for PTSD 
and this issue is, therefore, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant evidence 
identified by the veteran in order to assist him in 
substantiating his claims for VA compensation benefits. 

2.  The RO denied entitlement to service connection for a 
skin disorder in December 1992, and that decision became 
final in the absence of an appeal.

3.  The evidence submitted subsequent to the December 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the appellant's skin 
disorder initially occurred during a period of qualifying 
service, and it must be considered in order to fairly decide 
the merits of his claim.

4.  The veteran was not insane at the time the offenses 
occurred that resulted in his bad conduct discharge in August 
1984.

5.  The appellant's service from February 1979 to August 1984 
does not constitute qualifying service for VA benefit 
purposes because it resulted in a dishonorable discharge.

6.  The preponderance of the competent and probative evidence 
of record indicates that the appellant's skin disorder did 
not have its onset during a period of qualifying service, and 
is not shown to be related to a disease or injury incurred 
during a period of qualifying service.

5.  The preponderance of the competent and probative evidence 
of record indicates that the appellant's bipolar disorder did 
not have its onset during a period of qualifying service, and 
is not shown to be related to a disease or injury incurred 
during a period of qualifying service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision in which the RO denied 
entitlement to service connection for a skin disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1992); 
38 C.F.R. § 3.156 (2001).

2.  The appellant does not have the status of a veteran for 
the period of service from February 1979 to August 1984.  
38 U.S.C.A. §§ 101(2), 105, 5303 (West 2002); 38 C.F.R. 
§§ 3.1(m) and (n), 3.12, 3.354 (2003).

3.  A skin disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

4.  Bipolar disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his skin disorder initially 
occurred during his qualifying service from June 1971 to 
February 1979, and that he has continued to have the disorder 
since then.  He also contends that his bipolar disorder 
became manifest in 1981, and caused the change in his conduct 
and behavior that resulted in his dishonorable discharge.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The provisions of the VCAA 
are applicable to all claims filed on or after the date of 
enactment (November 9, 2000), or filed before the date of 
enactment and pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  In August 
2001 VA issued regulations to implement the provisions of the 
VCAA, which are now codified at 38 C.F.R. §3.159 (2003).  

The VCAA left intact, however, the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the appellant is seeking reopening of 
that claim, VA will notify the appellant of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  If VA determines that new and material evidence 
has been submitted, VA is obligated to inform the appellant 
of the evidence needed to establish service connection for 
the claimed disorder and to assist him in obtaining any 
relevant evidence.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO notified the appellant of the information and evidence 
needed to substantiate his claims in August 1999 by 
instructing him to submit evidence, including medical 
evidence or lay statements, showing that his bipolar disorder 
was causally related to some incident of service.  The RO 
also informed him that in order to reopen his claim for 
service connection for a skin disorder, he should submit 
evidence showing that the disorder was, in fact, incurred in 
service.

In a February 2000 notice the RO informed the appellant of 
the specific evidence required to establish service 
connection.  The RO also informed him of the information and 
evidence he was required to submit, and the evidence that the 
RO would obtain on his behalf.  Although this information was 
provided to the appellant in the context of establishing a 
well grounded claim for service connection, which concept was 
eliminated by the VCAA, that notice served to inform the 
appellant of the evidence required to substantiate his claim 
because the information and evidence required to substantiate 
a claim is the same as that necessary to show a well grounded 
claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In addition to the above, the RO informed the appellant of 
the information and evidence required to substantiate his 
claims in notices dated in February 2001 and February 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claims for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The Board notes that in the February 2001 and February 2002 
notices the RO instructed the appellant to submit the 
requested information and/or evidence within 30 days of the 
notices.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of a 30 day 
period.  The Federal Circuit found that the denial of a claim 
within one year of the notice, with a promise to reopen the 
claim within the one-year period if substantiating evidence 
was submitted, did not satisfy the statutory requirement that 
the appellant be allowed one year in which to submit the 
requested evidence.  

In the those notices the RO also informed the appellant, 
however, that he had up to one year following the notices to 
submit the requested evidence.  The RO continued to develop 
the evidence more than 30 days following the notices, and the 
appellant submitted additional evidence in support of his 
claims more than 30 days later.  More than one year has now 
expired since the appellant was most recently notified of the 
evidence needed to substantiate his claims in February 2002.  
The Board finds, therefore, that he has not been prejudiced 
by the reference in the February 2001 and February 2002 
notices to a 30-day response period.

In the rating decisions denying the benefits sought on appeal 
and multiple statements of the case and supplemental 
statements of the case, the RO informed the appellant of the 
regulatory requirements for establishing entitlement to 
service connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the appellant that 
his case was being sent to the Board, and informed him that 
any additional evidence that he had should be submitted to 
the Board.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the appellant of the evidence needed 
to substantiate his claims.

Duty to Assist

As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a skin disorder.  VA has a duty, 
therefore, to assist the appellant in developing the evidence 
relevant to that claim, as well as the claim for service 
connection for bipolar disorder.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the appellant obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the appellant's service medical records 
for the period of service that resulted in a dishonorable 
discharge (February 1979 to August 1984), but has not been 
able to locate the service medical records pertaining to his 
period of qualifying service (June 1971 to February 1979).  
The RO has made multiple requests to the National Personnel 
Records Center (NPRC) to locate the missing records, without 
success.  The appellant and his Congressional representative 
have also attempted to locate the records, but have been 
unable to do so.

The Board remanded the case to the RO in January 1999 in 
order to verify the appellant's correct service number, and 
to request the NPRC to locate the missing records based on a 
verified service number.  The RO provided the verified 
service number to the NPRC, but no additional records could 
be located.  In this regard the Board notes that in March 
2002 the RO asked the appellant to describe a maximum 90-day 
period pertaining to his claimed treatment from service 
department medical facilities in 1978 and 1979, so that a 
detailed search could be made of the clinical records 
maintained by the treatment facilities.  The appellant 
responded in April 2002 by delineating the 90-day period of 
claimed treatment as being from March 1979 to July 1979.  
This claimed period of treatment, however, falls within the 
period of service that is non-qualifying for VA benefit 
purposes.  For that reason the NPRC has not been asked to 
conduct a detailed search of the records maintained by the 
treatment facilities.

The RO has obtained the VA treatment records the appellant 
identified, and the records that were available from his 
private physicians.  In this regard the Board notes that the 
appellant reported having received medical treatment from 
S.R., M.D., and the RO requested the records of that 
treatment in March 2001.  The physician did not, however, 
respond to the request.  In the March 2002 notice the RO 
informed the appellant that Dr. R. had not responded to the 
request for evidence, and instructed the appellant to obtain 
those records and submit them to the RO.  The RO did not, 
however, receive any evidence from Dr. R.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the appellant a VA psychiatric examination in 
May 2001, which resulted in the conclusion that the 
appellant's psychiatric impairment (whether PTSD or bipolar 
disorder) had its onset during his period of non-qualifying 
service.  The RO also provided the appellant a VA dermatology 
examination in June 2001, but the examiner did not provide 
any opinion regarding the etiology or onset of the 
appellant's skin disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as requiring VA to 
obtain a medical opinion in any compensation claim in which 
the appellant provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the appellant's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That 
subsection provides that a medical examination or medical 
opinion is necessary if the information and evidence of 
record do not contain sufficient competent medical evidence 
to decide the claim, but:

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the appellant 
suffered an event, injury, or disease in 
service, or has a disease or symptoms of 
a disease to which the presumptive 
provisions of the law apply, provided 
that he has the requisite service or 
triggering event to qualify for the 
presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the appellant suffered an event, injury, 
or disease during active duty, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion could substantiate the claim.  In making this 
finding the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et. al., 345 F.3d at 1334.  

In the instant appeal the appellant has submitted lay 
evidence showing that he experienced a rash during his period 
of qualifying service from June 1971 to February 1979, which 
represented the onset of the currently diagnosed dermatitis.  
As previously stated, the service medical records for this 
period of service are not available.  The service medical 
records pertaining to the period of non-qualifying service 
show that he then had dermatitis.  As will be more fully 
explained below, the Board finds that the lay evidence 
regarding the occurrence of a skin disorder during the period 
of qualifying service are not probative.  This evidence does 
not, therefore, establish that an event, injury, or disease 
occurred during qualifying service.  For that reason the 
Board finds that a medical opinion is not necessary to decide 
his claim for service connection for a skin disorder, in that 
any such examination or opinion could not establish the 
existence of the claimed in-service injury.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the appellant's 
recitation of medical history); see also Wells, 326 F.3d 
at 1381 (VA is not required to obtain an opinion if there is 
no competent evidence of record indicating that the 
appellant's disability is related to service).

The appellant has not alluded to the existence of any other 
available evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual Background

The appellant's service personnel records show that his 
service from June 1971 to February 1979 was honorable, but 
that he received a bad conduct discharge for his service from 
February 1979 to August 1984 as the result of a conviction by 
special court martial.  The bad conduct discharge was based 
on multiple offenses, including missing movement of his ship, 
larceny, and unauthorized absences totaling more than 
310 days.  He petitioned the Naval Discharge Review Board to 
change the status of his discharge, but the Review Board 
denied his petition in April 1991.  In an August 1992 
administrative decision the RO determined that his service 
from February 1979 to August 1984 was dishonorable, and 
therefore non-qualifying for VA benefit purposes.  In 
February 2001 he submitted a request for correction of his 
military records to revise the status of his discharge, but 
during the May 2003 hearing before the undersigned he stated 
that that request had also been denied.  

As previously stated, the service medical records for the 
period of qualifying service have not been located.  The 
service medical records for the period of non-qualifying 
service show that the appellant was hospitalized in February 
1980 for the treatment of alcoholism on referral by his 
command.  He then reported drinking alcohol since the age of 
16 years, with an increase in drinking since three years 
prior to admission (1977).  He drank frequently to the point 
of intoxication, suffered from blackout spells, his wife had 
left because of his drinking, and he had had one charge for 
driving while intoxicated and two captain's masts.  On 
physical examination, no skin abnormalities were found.  
After approximately 30 days of treatment he was discharged to 
duty, with a poor prognosis.

The appellant was again hospitalized for acute alcohol 
intoxication, chronic alcoholism, and the abuse of 
methamphetamines in December 1982.  Although the December 
1982 hospital records indicate that he was previously 
hospitalized at Long Beach in 1979, the February-March 1980 
hospital records summarized above indicate that that 
treatment was provided in Long Beach and make no reference to 
a prior hospitalization.  Presumably, the prior 
hospitalization referred to in December 1982 actually 
occurred in 1980, not 1979.  In December 1982 he was found to 
be a poor candidate for alcohol rehabilitation due to his 
impending separation (he had then been absent without leave 
for an extended period) and prior failed treatment in 1976.

When admitted in December 1982 the appellant reported having 
a pruritic rash on his chest when he drank, and examination 
revealed a papular, pustular rash with obvious excoriations.  
He then underwent a dermatology evaluation, which resulted in 
a diagnosis of xerosis (dry skin) secondary to harsh soap and 
poor skin care.

The appellant was again evaluated in February 1983 in 
relation to a pending special court martial.  He had 
previously received a non-judicial punishment, a summary 
court martial, and a special court martial, all related to 
alcohol abuse.  He was again admitted to the hospital for 
detoxification in May 1983.

During a January 1984 substance abuse evaluation the 
appellant reported having started drinking at the age of 
12 years, with a stepfather who was also an alcoholic.  He 
also reported having gone through alcohol rehabilitation in 
Long Beach in March 1979 (presumably the treatment he 
received in 1980).  He had resumed drinking four months after 
that treatment, with heavy drinking in November 1980, which 
had continued.  During the evaluation the appellant also 
reported that while on drinking binges he did not eat, 
resulting in xerosis.  

He was evaluated for confinement in February 1984, which 
resulted in a diagnosis of atopic dermatitis.  Later in 
February 1984 the skin diagnosis was changed to acute 
eczematous dermatitis.

The appellant initially claimed entitlement to service 
connection for a skin disorder in February 1992.  He then 
asserted that he contracted the disease while serving aboard 
the USS Lawrence, while stationed at Norfolk, Virginia.  He 
was also treated while aboard ship in Rota, Spain; Naples, 
Italy; San Diego, California; Adak, Alaska; and again in 
Norfolk, Virginia.   The only treatment he then reported 
having received since service was from the VA medical centers 
(MCs) in Waco and Temple, Texas, since October 1991.

VA treatment records disclose that the appellant was 
hospitalized in November and December 1991 for detoxification 
and alcohol rehabilitation.  He then reported a long history 
of alcohol abuse, beginning at the age of 16 years.  On 
graduation from high school he entered the Navy, and his 
drinking continued to increase.  On entering the hospital he 
was found to have chronic, generalized, atopic dermatitis 
(eczema).  He was discharged from the hospital with diagnoses 
of alcohol dependence, continuous; a personality disorder, 
not otherwise specified; alcohol hallucinations; a depressed 
mood; and atopic dermatitis.  On discharge he was transferred 
to the VA domiciliary for continuing substance abuse 
treatment.  

Based on the evidence shown above, in the December 1992 
rating decision the RO denied entitlement to service 
connection for chronic eczematoid dermatitis because there 
was no evidence of the disease during the period of 
qualifying service.

The evidence received subsequent to the December 1992 
decision includes private treatment records showing that the 
appellant was treated for atopic dermatitis from October 1987 
through January 1988.

VA treatment records received at the RO following the 
December 1992 decision indicate that a psychiatric evaluation 
in November 1991 resulted in the diagnosis of a personality 
disorder not otherwise specified and alcohol abuse, 
continuous.  The appellant was again hospitalized for 
detoxification and inpatient drug and alcohol abuse from June 
to December 1992.  That was his sixth inpatient treatment, 
the last treatment having been in 1991.  On admission his 
physician noted that he had a 22-year history of alcohol 
dependence and a long history of methamphetamine abuse.  He 
also had a long history of legal problems caused by his 
substance abuse, including multiple charges of driving under 
the influence, public intoxication, and two prison terms for 
possession of methamphetamine.  In addition, he had had a 
generalized pruritic rash since the 1970s.  A psychological 
evaluation performed during that hospitalization resulted in 
diagnoses of dysthymia, primary, late onset; alcohol 
dependence, continuous; and amphetamine dependence, 
continuous.

The appellant was again treated for dermatitis in April and 
May 1994, which he reported to have been caused by Agent 
Orange.  He claimed to have had the rash since his exposure 
to Agent Orange 20 years previously.  He made the same 
assertions while hospitalized for alcohol and amphetamine 
abuse in October 1994, and his treating physician then noted 
that the appellant had never been exposed to Agent Orange and 
that, although he had served on a ship off the coast of 
Vietnam, he had never been in Vietnam.

In September 1994 the appellant submitted a claim for service 
connection for "Agent Orange exposure," but he did not 
specify the disability for which he was claiming benefits.  
In an October 1994 statement he clarified the scope of that 
claim by asserting that his skin disorder was caused by 
exposure to Agent Orange in Vietnam.

In a statement received in January 1995 the appellant stated 
that the rash initially occurred in 1975.  He also stated 
that the disorder was "consistent in its characteristics and 
has progressively worsened."  

According to the VA treatment records, the appellant has 
received ongoing treatment for a skin rash and multiple 
substance abuse since 1991, including numerous inpatient 
hospitalizations and VA domiciliary admissions.  During a 
psychological evaluation in February 1995 he reported that 
for ten years in the Navy he was a "perfect sailor," but 
that he "snapped" in 1981 due to abuses he had seen.  He 
also reported drinking heavily since his separation from 
service.  The evaluating psychologist described him as 
manipulative and "accustomed to being taken care of by the 
VA."  The psychologist entered diagnoses of alcohol 
dependence (episodic); PTSD (post-Vietnam); an adjustment 
disorder with depressed mood (his grandmother had recently 
died); and a personality disorder not otherwise specified, 
particularly self-defeating.

He was discharged from the VAMC in March 1995 with the 
diagnosis of a personality disorder not otherwise specified, 
with depressive features.  In April 1995 his psychiatric 
symptoms were diagnosed as dysthymia.

The appellant underwent an Agent Orange protocol examination 
in March 1995, during which he again asserted that his skin 
disorder had been caused by exposure to Agent Orange.  In a 
June 1995 report of the examination the examining physician 
noted that the VA dermatologist had diagnosed the skin 
disorder as folliculitis.  The physician stated that the 
disorder was not chloracne, and was not related to any 
possible exposure to Agent Orange.

The appellant submitted additional service medical records in 
July 1995 pertaining to his period of non-qualifying service.  
Those records show that in March 1980 he reported having had 
a rash on his back and chest for "several months," which 
was assessed as eczema.  A skin biopsy was performed, the 
analysis of which was suggestive of transient acantholytic 
dermatosis, spongiotic type (Grover's disease).  While 
hospitalized for detoxification in December 1982, the 
appellant reported having had the skin rash since 1979, and 
that the rash became worse when he drank.

According to the VA treatment records, he was hospitalized 
again in December 1995 with diagnoses of a mood disorder due 
to cocaine abuse; cocaine abuse; alcohol abuse, continuous; 
and a personality disorder not otherwise specified.

In an April 1997 rating decision the RO denied entitlement to 
service connection for a mental disorder, including a 
personality disorder.  The RO found that there was no 
evidence of a mental disorder during service, and that 
service connection could not be established for a personality 
disorder because personality disorders are considered to be 
development defects not subject to service connection.  See 
38 C.F.R. § 3.303(c) (2003).

The RO obtained a copy of the appellant's service personnel 
records in February 1998, which do not contain any 
information pertaining to his claimed disabilities.

VA treatment records disclose that the diagnosis of bipolar 
disorder was initially entered in February 1998, and continue 
to show that diagnosis.  The records include a statement from 
the appellant in which he describes having witnessed the 
death of a sailor on board an aircraft carrier, and having 
repeated dreams about the event.  He claimed to have 
"snapped" after this event and having gone absent without 
leave (AWOL) for the first time after this occurred.  He 
reported being under great stress due to the Iran crisis, his 
commanding officer, and being responsible for 100 men.  He 
asserted that having witnessed this event caused the 
deterioration in his conduct, a "nervous breakdown," and 
the resulting disciplinary actions.  He claimed that the Navy 
had caused him to "lose his mind," and that he had been 
unable to function in life since then.

The appellant testified at a hearing before the RO Decision 
Review Officer in May 1998.  He then stated that he first 
experienced a skin rash while serving on the LY Sperry S36 in 
1973 in Norfolk, Virginia, for which he received medical 
treatment.  He also asserted that the disorder for which he 
had received treatment from VA since 1991 was the same 
disorder that he had in service.  He denied having received 
any medical treatment for the skin disorder from the time he 
was separated from service in 1984 until 1991, when he 
obtained treatment from VA.  His mother also testified that 
she observed him having a skin rash when he came home on 
leave while in service, but she did not state specifically 
when this occurred.  He asserted that the change in his 
behavior that occurred during his period of non-qualifying 
service represented the onset of bipolar disorder, which had 
been diagnosed since 1991.

In multiple other statements the appellant has asserted that 
after 11 years of good performance the stress of his 
responsibilities became overwhelming and he "snapped," with 
a complete change in his identity and behavior.  He claimed 
that the Navy failed to properly evaluate his mental status, 
and to recognize his conduct problems as being due to bipolar 
disorder.  He stated that he became an alcoholic and began 
using methamphetamines within six months of his separation 
from service due to the bipolar disorder.  He claimed to have 
been diagnosed with bipolar disorder in 1991, when he 
initially found out that he was eligible for treatment from 
VA.

The appellant has attributed the onset of bipolar disorder in 
service, as represented by "drastic behavior changes," to 
two events: the stress of being the message center supervisor 
during the Iran crisis on the USS Ranger, and witnessing the 
death of another sailor on the USS Ranger due to corporal 
punishment on April 14, 1981.  In support of the second 
allegation he submitted a newspaper article showing that a 
sailor in the Correctional Custody Unit on board the USS 
Ranger had died, presumably due to heat stroke, on April 14, 
1981, after completing the running portion of a disciplinary 
exercise routine.

In support of his claims for service connection, the 
appellant submitted a statement from his mother in which she 
reported that she first noticed him having problems with a 
skin disorder in the mid-1970s.  In another statement she 
reported that he demonstrated a change in behavior when he 
was separated from service, with alternating happiness and 
depression.  She asserted that his bipolar disorder was the 
reason for the break-up of his marriage in 1982, and caused 
his substance abuse.

In a November 1999 statement the appellant's sister reported 
that she became concerned about his mental health in 
approximately 1980, when his letters became rather bizarre.  
She attributed his psychiatric problems to the stress he was 
then under.

The appellant also submitted a statement from his ex-wife, in 
which she stated that their marital problems began in 1974, 
when he demonstrated strange behavior.  She also claimed that 
he demonstrated a personality change between the time she 
married him in 1972 and left him in 1980, but she made no 
reference to his problem with chronic alcohol abuse.

In a March 2000 statement the officer under whom the 
appellant served on the USS Ranger stated that he had worked 
with the appellant from July 1980 to October 1982.  He 
indicated that the appellant had demonstrated excellent 
performance during the first year of their association, but 
that after one year his performance underwent a rapid change.  
The appellant had failed to fulfill his professional 
responsibilities, but the officer gave no reason for the 
change in behavior.  He stated that although he was unable to 
state the reason for the appellant's change in performance, 
the change was sudden and unexpected.

The appellant submitted a statement from another individual 
with whom he had served on the USS Ranger in which the 
individual described a significant change in his performance 
and personality in the second year of their association from 
1980 to 1982.

The RO provided the appellant a VA psychiatric examination in 
May 2001, which included a review of his claims file.  During 
the examination he again reported that his psychiatric 
problems began after he witnessed the death of another sailor 
on the ship, and that he used alcohol and methamphetamine to 
"self-medicate" his symptoms.  The examiner found that he 
did have bipolar disorder and PTSD, both of which were 
related to service.  The examiner found that the traumatic 
event of witnessing the death of the sailor caused the PTSD, 
and that the onset of the bipolar disorder was associated 
with that event.

The RO also provided the appellant a VA dermatology 
examination in June 2001, which resulted in a diagnosis of 
atopic dermatitis.  As previously stated, however, the 
examiner did not provide an opinion regarding the etiology of 
the disorder.

The appellant and his mother provided hearing testimony 
before the undersigned in May 2003.  He then stated that he 
was initially diagnosed with bipolar disorder in 1990, when 
he first started receiving treatment from VA.  He denied 
having any mental problems prior to the claimed traumatic 
incident, and asserted that all his problems were secondary 
to that event.  He also testified that he started having 
problems with his skin in 1973, while serving on the USS 
Lawrence, and that he received regular treatment for the 
problem.

Laws and Regulations
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1992).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156 (2003)).  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Because 
the appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of Proof

In the April 2000 rating decision the RO denied entitlement 
to service connection for bipolar disorder by finding that 
the claim was not well grounded.  The VCAA, which was enacted 
in November 2000, eliminated the concept of a well grounded 
claim.  The current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2003).  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is precluded from considering law in the 
adjudication of an appeal that has not been previously 
considered by the RO, unless the Board's application of the 
law in the first instance is not prejudicial to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).  In the 
May 2002 statement of the case the RO denied service 
connection for bipolar disorder based on the substantive 
merits of the claim, and notified the appellant of the law 
then being applied.  Any deficiencies contained in the 
original rating decision were, therefore, rectified, and the 
Board can apply the standard of review shown above in 
evaluating the appellant's claim without prejudice to him.  

Analysis

Service Connection for a Skin Disorder

As previously stated, the appellant contends that his 
currently diagnosed skin disorder had its onset during the 
period of qualifying service.  Because service connection for 
a skin disorder was previously denied, the Board is without 
jurisdiction to consider the substantive merits of that claim 
in the absence of a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

New and Material Evidence

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has been submitted.  
The evidence received subsequent to the December 1992 
decision includes statements from the appellant indicating 
that he initially experienced the skin disorder in 1973, and 
statements from his mother that she observed him having a 
skin disorder in the mid-1970s.  For the purpose of 
determining whether this evidence is new and material, it is 
presumed to be credible.  Kutscherousky, 12 Vet. App. at 369.  
The lay evidence is new, in that the evidence of record prior 
to December 1992 did not include any evidence of when the 
disorder initially occurred.  The evidence is also material 
because it bears directly and substantially on the issue 
under appeal, that being whether the skin disorder had its 
onset during the period of qualifying service, and it must be 
considered in order to fairly decide the merits of his claim.  
The Board has determined, therefore, that new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for a skin disorder is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the 
appellant.  Bernard, 4 Vet. App. at 392.  Prejudice will not 
be shown if the appellant has been given adequate notice of 
the need to submit evidence or argument on the question being 
addressed and an opportunity to submit evidence and argument 
on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 (1994).  
In the instant case the RO informed the appellant of the 
evidence required to substantiate his claim for service 
connection, provided him the laws and regulations pertaining 
to service connection, and gave him and his representative 
the opportunity to submit evidence and argument on that 
issue.  In addition, the appellant and his representative 
have, since the initiation of his current claim, directed 
their evidence and arguments toward an award of service 
connection for the skin disorder, not whether new and 
material evidence has been submitted.  The Board is not 
considering any evidence that has not been considered by the 
RO, in that the May 2003 hearing testimony is essentially 
duplicative of testimony and statements previously considered 
by the RO.  The Board finds, therefore, that it may consider 
the substantive merits of the claim for service connection 
without prejudice to the appellant.

Service Connection

The evidence shows that the appellant's skin rash has been 
diagnosed as atopic dermatitis (eczema), eczematous 
dermatitis, or folliculitis.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  For 
the reasons that will be explained below, however, the Board 
finds that the most probative evidence indicates that the 
disorder did not have its onset during the period of 
qualifying service, and that the currently diagnosed disease 
is not otherwise shown to be related to a disease or injury 
that was incurred during the period of qualifying service.  
Hickson, 12 Vet. App. at 253.

As an initial matter the Board notes that pursuant to 
38 C.F.R. § 3.12(b) (2003), VA benefits may be payable even 
if the appellant was separated from service by reason of the 
sentence of a court martial (as in this case) if it is shown 
that he was insane at the time of committing the offense 
causing such separation.  As will be discussed more fully 
below, the Board finds that the appellant was not insane at 
the time of committing the offenses that resulted in his bad 
conduct discharge.  His period of service from February 1979 
to August 1984 remains, therefore, non-qualifying for VA 
benefit purposes.  Because of that, any disease or injury 
incurred during the period of non-qualifying service may not 
be considered in determining his entitlement to compensation 
benefits.

The service medical records for the period of the appellant's 
qualifying service from June 1971 to February 1979 cannot be 
located.  If VA is unable to obtain the service medical 
records relevant to a claim for compensation benefits, the 
Board has a heightened obligation to explain its reasons and 
bases for denying service connection.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  With that in mind, the Board will 
analyze the evidence relevant to the onset of the currently 
diagnosed skin disorder.

The appellant has presented lay evidence, consisting of his 
own statements and those of his mother, indicating that the 
symptoms of a skin disorder initially occurred in 1973 (or 
the mid 1970s, as asserted by his mother).  Although those 
statements are presumed to be credible for the purpose of 
determining whether new and material evidence has been 
received, once the claim for service connection has been 
reopened the Board must evaluate the credibility and 
probative value of that evidence in light of all the evidence 
of record.  Evans v. West, 12 Vet. App. 22 (1998).

The available service medical records show that in March 1980 
the appellant reported having had a rash on his back and 
chest for "several months," and in December 1982 he 
reported having had the skin rash since 1979.  He made no 
reference to having had any problem with his skin prior to 
1979.  Although he had credible service until February 22, 
1979, by reading these assertions together the onset of the 
skin disorder occurred after February 1979 ("several 
months," rather than a year, prior to March 1980).

In evaluating the probative value of evidence, 
contemporaneous evidence has greater probative value than 
history as reported by the appellant.  Curry, 7 Vet. App. 
at 68.  The appellant did not allude to having had skin 
problems prior to 1979 until he filed his claim for service 
connection in February 1992.  The Board finds that the 
contemporaneous service medical records are more probative 
than the more recent evidence of the appellant having had 
skin problems during his period of qualifying service.

Assuming, for the sake of argument, that the appellant did 
experience a skin rash prior to 1979, the Board must consider 
the probative value of the appellant's lay evidence in terms 
of his competency to provide such evidence.  As lay persons 
the appellant and his mother are competent to provide 
evidence of observable symptoms, including a skin rash.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  They are not, 
however, competent to provide evidence of a medical 
diagnosis, or to relate the observed symptoms to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Their 
statements are not, therefore, probative of whether any 
observed skin rash prior to 1979 is the same disorder 
documented in March 1980, or the same as that currently 
diagnosed.  In other words, the pathology causing a skin rash 
prior to 1979 could be unrelated to the pathology causing the 
skin rash that was documented after 1979.  For these reasons 
the Board finds that the claim for service connection is not 
supported by probative evidence of the incurrence of a 
related disease or injury during a period of qualifying 
service.

The Board notes that in seeking reopening of his claim in 
October 1994, the appellant asserted that his skin disorder 
was caused by exposure to Agent Orange.  In accordance with 
38 C.F.R. § 3.309(e) (2003), none of the currently diagnosed 
skin disorders are included in the list of diseases to which 
the presumption of service connection applies to appellants 
who served in Vietnam.  In addition, as the physician noted 
in October 1994, the appellant served in the Navy and, 
although he may have served on a ship off the coast of 
Vietnam, there is no evidence of record indicating that he 
was ever actually in Vietnam.  He has not submitted or 
alluded to the existence of any evidence disclosing that he 
has ever been exposed to Agent Orange.  The Agent Orange 
protocol examination in March 1995 resulted in the 
determination that the skin disorder was not chloracne, and 
was not related to any possible exposure to Agent Orange.  
The Board finds, therefore, that service connection for the 
skin disorder is not warranted based on exposure to Agent 
Orange.

None of the medical evidence of record indicates that the 
currently diagnosed skin disorder was incurred during the 
period of qualifying service.  In the absence of probative 
evidence of the appellant having incurred an etiologically-
related skin disorder during the period of qualifying 
service, a medical opinion regarding a nexus to service need 
not be obtained.  See Paralyzed Veterans of America, et. al., 
345 F.3d at 1334; see also Wells, 326 F.3d at 1381.  For 
these reasons the Board finds that the requirements for 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a skin disorder.

Service Connection for Bipolar Disorder

As an initial matter the Board finds that the evidence does 
not show that bipolar disorder had its onset during the 
period of qualifying service from June 1971 to February 1979, 
nor does the appellant so claim.  He contends that he 
experienced a significant change in his behavior in April 
1981 that represented the onset of bipolar disorder.  The VA 
treatment records and the report of the May 2001 VA 
psychiatric examination show that his psychiatric symptoms 
have been diagnosed as bipolar disorder.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  Hickson, 12 Vet. App. at 253.  For the reasons 
that will be explained below, however, the Board finds that 
the evidence does not establish the occurrence of a related 
disease or injury during a period of qualifying service, or a 
nexus between the currently diagnosed psychiatric disorder 
and such a disease or injury.

As previously stated, in an August 1992 administrative 
decision the RO determined that the period of service from 
February 1979 to August 1984 was dishonorable, and therefore 
a bar to VA eligibility.  It does not appear, however, that 
the appellant was notified of the August 1992 decision.  The 
Board will, therefore, address this issue on a de novo basis.  
See Ruffin v. Principi, 16 Vet. App. 12, 14 (2002) (a 
decision does not become final unless the veteran is notified 
of the decision).

Compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge or release from service by reason 
of the sentence of a general court martial is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).

The appellant is considered to be insane if, due to a 
disease, he exhibits a more or less prolonged deviation from 
his normal method of behavior, interferes with the peace of 
society, or has so departed from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  It need 
not be shown that the insanity caused the misconduct; only 
that the appellant was insane at the time the misconduct 
occurred.  Struck v. Brown, 9 Vet. App. 145 (1996); 38 C.F.R. 
§ 3.354(a) (2003).

As shown above, the appellant was separated from service in 
August 1984 as the sentence of a special court martial due to 
multiple periods of unauthorized absences, resulting in a bad 
conduct discharge for the period of service from February 
1979 to August 1984.  Because of the character of service, a 
finding of service connection based on that period of service 
is precluded unless the evidence establishes that the 
appellant was insane at the time he committed the offenses 
resulting in the court martial.

The appellant has not made any assertions regarding his 
mental capacity at the time the offenses occurred that 
resulted in the bad conduct discharge.  He has stated, 
however, that the significant change in his behavior in April 
1981, with his first unauthorized absence, is evidence of the 
fact that he then suffered a "nervous breakdown."

The newspaper article he submitted shows that the sailor in 
the Correctional Custody Unit on board the USS Ranger died on 
April [redacted], 1981.  The appellant's service personnel records 
disclose that he was assigned to the USS Ranger in April 
1981.  The summary of offenses from the Naval Discharge 
Review Board indicates that his first period of unauthorized 
absence began April 15, 1981.  

The service medical records show that prior to April 15, 
1981, however, the appellant had established a pattern of 
improper behavior due to chronic alcoholism.  He was 
hospitalized in February 1980, more than a year prior to the 
April 1981 incident, for the treatment of alcoholism on 
referral by his command.  He then reported drinking alcohol 
since the age of 16 years, with an increase in drinking since 
1977.  Prior to February 1980 he had been charged with 
driving while intoxicated and had received two captain's 
masts.  He then stated that his wife had left him due to his 
drinking, and the treating physician found that he was 
hostile and resistant to treatment.  His therapist expressed 
the belief that the appellant had agreed to the treatment 
only to get his wife back and to be relieved from his then-
current assignment (he was stationed in Adak, Alaska).  When 
preparing for discharge from treatment he insisted that he be 
given an assignment near his wife, because she had not agreed 
to follow him to another assignment.  He stated that he would 
start drinking again if he was not given an assignment near 
his family.  He was discharged from the hospital with a poor 
prognosis.

The appellant's subsequent military offenses also seem to be 
related to alcohol and methamphetamine abuse, in that when 
hospitalized for detoxification in December 1982 he had been 
absent without leave for 90 days, and entered the hospital 
with a blood alcohol level of 0.21.  See Yeoman v. West, 140 
F.3d 1443 (Fed. Cir. 1998) (the Board may rely on state law 
in defining driving under the influence as having a blood 
alcohol level above 0.10 in determining willful misconduct).  
He was then drinking a quart and a half of bourbon a day, and 
was also using up to a gram of methamphetamine a day.  A 
February 1983 treatment record indicates that after having 
undergone inpatient treatment for alcoholism in 1980, he was 
sober for four months but then started drinking again when he 
was notified by his wife that she was seeking a divorce.  His 
problem drinking had continued.  All of the disciplinary 
actions he had received were considered to be alcohol 
related.  When hospitalized for detoxification in May 1983, 
he stated that he had stayed drunk while on a two-month 
unauthorized absence.  Proceedings had then been commenced to 
separate him from service.  The contemporaneous records 
indicate, therefore, that the unauthorized absences that 
resulted in the court martial and bad conduct discharge were 
related to the abuse of alcohol, which is considered to be 
willful misconduct and not "insanity."  38 U.S.C.A. 
§ 105(a) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996) (alcohol and drug abuse are, by statute, deemed to 
be willful misconduct); 38 C.F.R. §§ 3.1(m) and (n), 3.301 
(2003).  Because those records were made at the time the 
events occurred, they are highly probative.  Curry, 7 Vet. 
App. at 68 (contemporaneous evidence has greater probative 
value than history as reported by the appellant).

Although the appellant underwent multiple evaluations while 
hospitalized for alcoholism in service, the service medical 
records do not reflect any relevant diagnosis other than 
chronic alcoholism and substance abuse.  The appellant claims 
to have been given the diagnosis of bipolar disorder when he 
first sought treatment from VA in 1991, but the 
contemporaneous records show diagnoses only of a personality 
disorder and alcohol abuse.  The psychological evaluation in 
July 1992 resulted in relevant diagnoses of primary 
dysthymia, late onset; alcohol dependence, continuous; 
amphetamine dependence, continuous.  He has undergone 
multiple psychiatric evaluations since 1991, but the records 
do not reflect a diagnosis of bipolar disorder until 1998.

The VA examiner in May 2001 found that the bipolar disorder 
had its onset in April 1981, and that it resulted from the 
appellant witnessing the death of the sailor on board the USS 
Ranger.  There is no indication that the psychologist who 
examined the appellant in May 2001 has any greater diagnostic 
expertise than the many mental health professionals who have 
previously examined the veteran, some of whom treated him for 
extended periods, and failed to diagnosis his symptoms as 
bipolar disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 
472 (1993) (the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).  
The May 2001 examiner's opinion was apparently based on the 
appellant's report of experiencing a "nervous breakdown" 
when the event occurred.  To the extent the opinion is based 
on his reported history that is not substantiated by clinical 
evidence, the examiner's opinion is not probative.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  Although the examiner 
reviewed the evidence in the claims file in rendering the 
opinion, the examiner did not make any reference to the 
hospitalization for the treatment of alcohol abuse in 
February-March 1980 (more than one year prior to the claimed 
trauma), the appellant's history of drinking since the age of 
16 years, and the abuse of alcohol for three years prior to 
February 1980.  For these reasons the Board finds that the 
evidence does not establish that the bipolar disorder had its 
onset in April 1981.

Assuming, for the sake of argument, that the onset of bipolar 
disorder occurred in April 1981, the diagnosis of that 
impairment does not mean that due to the disease (and not 
willful misconduct) the appellant exhibited a prolonged 
deviation from his normal method of behavior, interfered with 
the peace of society, or lacked the ability to conform his 
behavior to the social customs of the community in which he 
resided.  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995) 
(defining "insanity").  As shown above, his multiple 
periods of unauthorized absences were related to the abuse of 
alcohol and drugs (willful misconduct), which pre-dated the 
April 1981 event.  

For these reasons the Board finds that the preponderance of 
the evidence shows that the appellant was not insane at the 
time the events occurred that resulted in his bad conduct 
discharge.  The Board has determined, therefore, that his 
service from February 1979 to August 1984 was not honorable, 
that he does not have the status of a veteran for the period 
of service from February 1979 to August 1984, and that his 
service from February 1979 to August 1984 is non-qualifying 
for VA benefit purposes.




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a skin disorder is 
reopened.

The claim of entitlement to service connection for a skin 
disorder is denied.

The claim of entitlement to service connection for bipolar 
disorder is denied.




____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

